The opinion of the court was delivered by
Pollock, J. :
The traveling salesman of plaintiff sold defendant company 1500 bales of wire ties and reported such sales to have been made at the price of $1.10 per bale, f. o. b. the cars at Baxter Springs. This sale was made in February, payment to be made May 1. Defendant paid on the purchase-price $1425, leaving a balance due, as shown by the account of plaintiff, of $225. This action was brought on a verified account of the transaction to recover the remainder of the purchase-price. By verified denial, defendant put in issue the correctness of the account, *711and also alleged, as a complete defense, the fact that the traveling salesman, as agent of plaintiff duly authorized thereto, had guaranteed the price of goods purchased as the date of payment, May 1, 1900 ; that the price of like goods, f. o. b. the cars at Baxter Springs, May 1, 1900, was ninety-five cents per bale and not $1.10, as demanded by plaintiff, and alleged the full payment of the purchase-price at such figure. By proper reply the authority of the agent to attach such condition to the sale was put in issue. Defendant offered no defense in support of the authority of plaintiff’s agent to guarantee the price. There was judgment for defendant. Plaintiff brings error.
The sole question is, Was the general authority of plaintiff’s agent as traveling salesman, in the absence of notice to the contrary on the part of the defendant, as a matter of law, sufficient to bind plaintiff to the conditions attached to the contract of sale as pleaded ? The trial court so instructed. The sale of the goods out of which this controversy arose fell directly within the scope of the agent’s authority. While that authority may, as between the agent and his principal, have been limited and the agent responsible to his principal for exceeding its bounds, yet, as between plaintiff and defendant, as no limitation upon the ágent’s authority was known to defendant, and as the agent acted within the apparent scope of his authority, the conditions attached to the sale bound plaintiff. (Babcock v. Deford, 14 Kan. 408; Bank Bros. v. Everest & Waggener, 35 id. 687, 12 Pac. 141.)
It follows that the judgment must be affirmed.
All the Justices concurring.